Case 1:21-cv-00487-JMF Document 12-10 Filed 01/28/21 Page 1 of 2




  EXHIBIT J
          Case 1:21-cv-00487-JMF Document 12-10 Filed 01/28/21 Page 2 of 2


                                                                         WillisRe MTH
By Electronic Mail

January 21, 2021

Paul Herriott

Re:                     for Confirmation of
         Second Requestfor               of Your Continuing Obligations to Willis Re Inc.

Dear Paul:

Thank you for your email response to my January 20, 2021 letter. While I appreciate your
confirmation that you intend to fully comply with your legal obligations, you did not respond to
the specific questions in my letter. Therefore, please specifically confirm the following:

      1. Will you be returning any Willis Re property in your possession?

      2. Will you be preserving all Willis Re electronic information and documents in your
         possession or control?

      3. Will you be adhering to the covenants in your agreement, including those that restrict you
         from, directly or indirectly, soliciting or servicing certain clients as described in your
         agreement?

Please feel free to consult with counsel if you like. However, I would appreciate a response to
each of the three points above in writing to me via Electronic Mail, on or before 5pm EST on
January 25, 2021. If you need additional time to respond please let me know.

Sincerely,


 3L,,,
Sheri E. Bloomberg
Chief Counsel
Willis Re Inc.




26486733v.3
